Citation Nr: 0929942	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-19 550A	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wounds to the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active duty service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran's service-connected residuals of shell fragment 
wounds to the left knee are manifested by moderate disability 
of Muscle Group XIV.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of shell fragment wounds to the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in January 2005, March 2006, and May 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 484-86 (2006); and Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43 (2008).  His claim was 
readjudicated in the June 2008 statement of the case, thereby 
curing any deficiency in the timing of the notice.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained the service 
treatment records and VA medical records. The Veteran was 
also afforded a VA examination and has not identified any 
other pertinent records for the RO to obtain on his behalf. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 
4.7.

Where, as here, the Veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a slight muscle disability results from 
an injury that is a simple muscle wound without debridement 
or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service 
department records must show a superficial wound with brief 
treatment and return to duty, as well as healing with good 
functional results.  There must be no evidence of any of the 
cardinal signs or symptoms of muscle disability. See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5314 (2008) provides evaluations for 
disability of muscle group (MG) XIV.  The muscles involved in 
MG XIV include anterior thigh group: sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  The functions affected 
by these muscles include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, acting with XVII, in 
postural support of the body or acting with hamstrings in 
synchronizing the hip and knee.  Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (30 percent), and 
severe (40 percent).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Service connection for residuals of shell fragment wounds to 
the left knee was granted in May 1970.  The disability was 
evaluated as noncompensably disabling and was rated as a 
scar.  The evaluation assigned the disorder was increased to 
10 percent in April 2005, effective December 22, 2004.  This 
evaluation has remained in effect since that time.

Historically, the Veteran sustained shell fragment wounds to 
his left leg which required debridement.  VA examination 
shortly after service documented that the Veteran had a scar 
over the left knee which was non-adherent and measured less 
than 2 square inches.  X-ray studies of the knee showed the 
presence of small metallic foreign bodies in the articular 
soft tissues, and a metallic foreign body embedded in the 
bony substance of the subarticular portion of the medial 
tibial condyle.

An October 2004 private treatment record shows that the 
Veteran's left knee strength was a five out of five 
throughout his bilateral lower extremities and sensation was 
intact to light touch.  There was swelling.  The Veteran had 
a negative straight leg raise test and no pain with range of 
motion of his hip.  There was a mild to moderate edema seen 
throughout the knee, with no specific areas of pain to 
palpation throughout the knee including along the medial and 
lateral joint line and he had a negative patellar grind test.  
The Veteran had a negative medial and lateral McMurray's test 
and his knee was ligamentously stable.  The examiner's 
assessment was that the Veteran had a Baker's cyst and as 
long as it resolved itself completely, no further follow-up 
would be necessary.

A January 2005 VA examination showed that the left knee's 
range of motion was from 5 degrees to 95 degrees.  Repetitive 
use did not cause additional loss of range of motion due to 
pain, fatigue, or incoordination.  The Veteran had no 
atrophy, no sensory deficits as far as neurologically.  The 
scar over the left knee was 2 square centimeters in area, 
mobile, nontender, and not adherent to deeper tissue.  There 
was no loss of muscle mass in any of those areas.  The 
diagnostic impression was that there were four bits of 
retained shrapnel in the left knee, two were thought to be 
inside the knee joint itself with range of motion as 
described with flares one week every two months.  The 
examiner based this diagnostic impression on the Veteran's 
reported symptoms, which were that he had, achy knee pain 
everyday and flares approximately one week every two months.  
During the flare, he had difficulty going up and down the 
steps, but ambulated independently.  The Veteran was not 
bedridden during the past 12 months due to this condition and 
had not missed a significant amount of work due to this 
condition.

The Veteran next sought private treatment in February 2006 
for left knee pain.  The examiner noted that it was the first 
time that the Veteran had returned in one and a half years.  
After the physical exam, the examiner noted that the Veteran 
walked without a limp, he could walk on his toes and heels, 
and he could do a "DB" band without any pain.  His strength 
was five out of five and he had a negative straight leg raise 
test and no pain with range of motion in his hip.  He had a 
negative patella grind test and a negative patella inhibition 
test.  There was no specific area pain to palpation 
throughout the knee including along the medial or lateral 
joint line.  He had a negative medial and lateral McMurray's 
test.  His knee was ligamentously stable.  In his assessment, 
the examiner stated that it was not clear to him what was 
causing the Veteran's left knee pain.

The Veteran's muscle disability in the left knee is rated as 
10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5314.  Upon review of the medical evidence of record, the 
Veteran does not meet the criteria for the next higher 30 
percent rating for a moderately severe muscle injury.  
Service treatment records from July 1969 show wound 
debridement.  The record also shows that the wound healed 
uneventfully.  There is no mention of prolonged infection or 
sloughing of soft parts.  There is no evidence that the 
Veteran was hospitalized for a long period of time for 
treatment of the wound.  The October 2004 private treatment 
diagnosed the Veteran with a Baker's cyst.  The January 2005 
VA examination states that the Veteran experiences flares 
approximately one week every two months.  During the flairs 
he ambulates independently and has no restrictions otherwise.  
The knee just hurts more during the flare week.  Repetitive 
use does not cause loss of range of motion, fatigue, or 
incoordination.  There is no consistent complaint of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement or 
evidence of inability to keep up with work requirements.  

As stated in the January 2005 VA examination, the scar on the 
left knee is  mobile, nontender, and not adherent to deeper 
tissue.  The February 2006 private treatment record shows 
that the Veteran had knee pain, but that the examiner could 
not provide a diagnosis.  

Accordingly, the Board finds that a preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 10 percent on the basis of injury to Muscle Group 
XIV.

The Board finds that a higher evaluation also is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 
5261.  In this regard, the records shows that the Veteran is 
shown to demonstrate flexion to at least 95 degrees and 
extension limited by no more than 5 degrees; both ranges of 
motion equate to noncompensable ratings, even when functional 
loss is considered.  Consequently, neither a rating higher 
than 10 percent, nor separate ratings under VAOPGCPREC 9-2004 
are warranted.  In addition, given the absence of instability 
in the knee, the Veteran is not entitled to separate ratings 
pursuant to VAOPGCPREC 23-97.

The Board also notes that a separate rating for the left knee 
scar is not appropriate pursuant to Esteban v. Brown, 6 Vet. 
App. 259 (1994), as the scar is shown to be nontender, 
mobile, and no more than 2 square centimeters in area, and 
thus noncompensable.  See generally, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2008).

In sum, a higher rating, or separate compensable ratings, 
under any applicable diagnostic code are not warranted.

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the Veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the Veteran's service-connected left knee has been 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the Veteran's disability has warranted its current 
rating, and no higher.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds to the left knee is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


